DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112 (First Paragraph)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner notes that certain claims are similar in scope, with slight variations in language. The rejections below highlight similar limitations across claim groupings. The quotations are not verbatim but rather directed to the particular limitation that overlaps.   
In claims 1, 8, and 15 applicant recites “interpret[ing] the first set of pictorial-based information by application of a computer-implemented neural network” and “interpret[ing] the second set of pictorial-based information by application of a computer-implemented neural network.” The mention of “interpret[ing]” in applicant’s specification (see para. [0156] in applicant’s published application, for example) is not clear how this this is accomplished or what steps the computer is programmed to perform in order to carry out the interpreting (Is the “interpret[ing]” accomplished via reading the file size of the pictorial-based information? Type? Identifying patterns in images?). When examining computer-implemented, functional claims, examiners should determine whether the specification 
In claims 1 and 8, applicant recites “modify[ing] a first relationship indicator that is associated with a relationship between two elements of a first structural subset of the first adaptive computer-implemented system based upon the interpreting of the first set of pictorial-based information” and “modify[ing] a second relationship indicator that is associated with a relationship between two elements of a second structural subset of the first adaptive computer-implemented system based upon the interpreting of the second set of pictorial-based information.” Para. [0182] of applicant’s application recites: “The adaptive recommendations function 240 may be employed to determine new relationships 214, or modify existing relationships 214, among objects 212 in the adaptive system, within structural subsets 280, or among structural subsets associated with a specific sub-community.” Thus, while applicant refers generally to a “relationship,” the specification does not provide description as to how this results in the specific modification of the “first relationship indicator” or “second relationship indicator” or how the “interpreting” results in “modify[ing]” the “relationship indicator[s].” Since applicant’s specification does not describe performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, the requirements of 35 USC §112, first paragraph have not been met.
In claim 15, applicant recites “modify[ing] a first relationship indicator that is associated with a relationship between two elements of a first structural subset of the first adaptive computer-implemented system based upon the analysis of the first set of pictorial-based information” and “modify[ing] a second relationship indicator that is associated with a relationship between two elements of a second structural subset of the first adaptive computer-implemented system based upon the analysis of the second set of pictorial-based information.” Para. [0156] and the Abstract of applicant’s application only briefly describe a “pictorial-format” and “analysis.” The specification does not provide description as to how this results in the specific modification of the “first relationship indicator” or “second relationship indicator” or how the “analysis” results in “modify[ing]” the “relationship indicator[s].” Since applicant’s specification does not describe performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, the requirements of 35 USC §112, first paragraph have not been met.


Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, and 15, it’s unclear the bounds of “interpret[ing] the first set of pictorial-based information by application of a computer-implemented neural network” and “interpret[ing] the second set of pictorial-based information by application of a computer-implemented neural network.” The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the “interpreting.” Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not. Since the bounds are undefined and the specification does not provide further guidance, this claim is indefinite. 
In claims 1 and 8, it’s unclear the bounds of recites “modify[ing] a first relationship indicator that is associated with a relationship between two elements of a first structural subset of the first adaptive computer-implemented system based upon the interpreting of the first set of pictorial-based information” and “modify[ing] a second relationship indicator that is associated with a relationship between two elements of a second structural subset of the first adaptive computer-implemented system based upon the interpreting of the second set of pictorial-based information.” The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that relate the analysis to the modifying.  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not. Since the bounds are undefined and the specification does not provide further guidance, this claim is indefinite. 
In claim 15, “the analysis” – recited after “modify” – lacks antecedent basis. Appropriate correction is required. 
In claim 15, it’s unclear the bounds of “modify[ing] a first relationship indicator that is associated with a relationship between two elements of a first structural subset of the first adaptive computer-implemented system based upon the analysis of the first set of pictorial-based information” and “modify[ing] a second relationship indicator that is associated with a relationship between two elements of a second structural subset of the first adaptive computer-implemented system based upon the analysis of the second set of pictorial-based information.” The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that relate the analysis to the modifying.  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not. Since the bounds are undefined and the specification does not provide further guidance, this claim is indefinite. 

Claim Rejections - 35 USC § 112 (Fourth Paragraph)
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11, and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claims 4, 11, and 18, it’s unclear how “modifying automatically the second relationship indicator that is associated with the relationship between the two elements of the second structural subset of the first adaptive computer-implemented system” comprises further modification, since the limitation appears to be a repeat of limitations in claims 1, 8, and 15. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 8, 11, 15, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Flinn (US 20010047358).

Claims 1, 8, and 15
	Regarding claims 1, 8, and 15, Flinn discloses: A method {system and method described in para. [0029]}, first computer-implemented system comprising one or more processors {processor-based system described in para. [0059]}, and a plurality of processor-based devices that adaptively interact with each other {plurality of process-based devices interacting with each other described in para. [0010], [0059]}, comprising:
receiving automatically a first set of pictorial-based information that results from a first interaction between a first adaptive computer-implemented system and a second adaptive computer-implemented system {“first set of pictorial-based information,” defined by information 38c on content object 34c, received from “first interaction” between content network 40, i.e. a “first adaptive computer-implemented system,” and navigation tools 12, i.e. a “second adaptive computer-implemented system”; para. [0043], [0044], [0057], [0118]; navigational tools 12 enable a user to choose the portions of the content network 40 to be displayed, i.e. an “interaction”; para. [0103]; note that information 38c described as including images, i.e. “pictorial-based information”; para. [0044]}; also note that “adaptive computer-implemented system” broadly describes software and/or hardware, since both fall into this category};
interpreting automatically the first set of pictorial-based information by application of a computer-implemented neural network {objects 34 contain information 38 including images, i.e. “pictorial-based information,” and have relationships identified or “interpreted” automatically via “neural network” technology; para. [0043], [0138}; 
modifying automatically a first relationship indicator that is associated with a relationship between two elements of a first structural subset of the first adaptive computer-implemented system based upon the interpreting [analysis] of the first set of pictorial-based information {relationship indicators 42 between multiple objects 34 may be automatically adjusted based on “interpreting” accomplished via neural network, i.e. “interpreting of the first set of pictorial-based information”; para. [0138]; note that “first structural subset” broadly describes any hardware and/or software structure, seen, e.g. in subset containing content object 34c1 and 34c2 in Fig. 1}; 
receiving automatically a second set of pictorial-based information that results from a second interaction between the first adaptive computer-implemented system and the second adaptive computer-implemented system, wherein the second interaction is in accordance with the modification of the first relationship indicator that is associated with the relationship between two elements of the first structural subset of the first adaptive computer-implemented system {usage patterns described in para. [0139] indicate a subsequent or second “interaction” in manner articulated previously, albeit with “second set of pictorial-based information,” where the subsequent or “second interaction” corresponds to “second set of pictorial-based information” received; note that “the second interaction is in accordance with the modification of the first relationship indicator…” is indicated in para. [0139], [0140], which describe identifying and storing usage patterns prior to adjusting the “relationship indicator,” i.e. “the second interaction… in accordance with the modification of the first relationship indicator…”}; 
interpreting automatically the second set of pictorial-based information by application of a computer-implemented neural network {objects 34 contain information 38 including images, i.e. “pictorial-based information,” and have relationships identified or “interpreted” automatically via “neural network” technology; para. [0043]}; and 
modifying automatically a second relationship indicator that is associated with a relationship between two elements of a second structural subset of the first adaptive computer-implemented system based upon the interpreting [analysis] of the second set of pictorial-based information {relationship indicators 42 between multiple objects 34, which includes a “second relationship indicator,” may be automatically adjusted based on “interpreting” accomplished via neural network, i.e. “interpreting of the first set of pictorial-based information”; para. [0138]; note that “second structural subset” broadly describes any hardware and/or software structure, seen, e.g. in subset containing content object 34c2 and 34c3 in Fig. 1}.
(Note that applicant refers to “the analysis” in claim 15, where it’s believed that this is a typo, given that “analyze” has been replaced with “interpret.” The prior art analysis in claim 15 is not affected, and Flinn is still relevant as a 102(b) reference.)

Claims 4, 11, 18
Regarding claims 4, 11, and 18, Flinn discloses the features of claims 1, 8, 15, including: modifying automatically the second relationship indicator that is associated with the relationship between the two elements of the second structural subset of the first adaptive computer-implemented system {relationship indicators 42 between multiple objects 34, which includes a “second relationship indicator,” may be automatically adjusted or “modified”; para. [0138]; note that “second structural subset” broadly describes any hardware and/or software structure, seen, e.g. in subset containing content object 34c12and 34c3 in Fig. 1}, wherein the relationship between the two elements of the first adaptive computer-implemented system or second structural subset is directionally distinct {“directionally distinct relationship indicators” described in claims 5 and 6 of Flinn, where it’s indicated that such indicators apply between elements, i.e. those contained within content network 40, and/or a “second subset” like the one depicted in Fig. 1}.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 8, 11, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding the 112 rejections, applicant has argued on pages 2-3 of Remarks that since claims 1, 8, and 15 now incorporate language from claims 3, 10, and 17 that the 112 rejections are overcome. Applicant has pointed to the specification as support for these amendments, in addition to demonstrating that there is sufficient written disclosure to overcome the 112, First Paragraph rejection. Examiner notes that beyond incorporating language from claims 3, 10, and 17, applicant has introduced additional amendments, such as replacing “analyze[ing]” with “interpret[ing],” along with limiting the information to “pictorial-based.” 
Examiner respectfully disagrees with applicant’s arguments. The mention of “interpret[ing]” in applicant’s specification (see para. [0156] in applicant’s published application, for example) is not clear how this this is accomplished or what steps the computer is programmed to perform in order to carry out the interpreting. How would one of ordinary skill in the art know how or what factors to “interpret” in order to yield the “relationship indicators”? It appears that applicant is trying to claim a “black box,” where applicant has broadly claimed interpreting as opposed to the function and/or algorithm necessitated by the written disclosure requirement. Applicant does refer to “neural networks,” but there is no written description relating to “interpret[ing]” beyond that. Accordingly, the 112, First Paragraph rejection stands.
Applicant noted amendments related to “modify[ing] a first relationship indicator that is associated with a relationship between two elements of a first structural subset of the first adaptive computer-implemented system based upon the interpreting [analysis] of the first set of pictorial-based information” and “modify[ing] a second relationship indicator that is associated with a relationship between two elements of a second structural subset of the first adaptive computer-implemented system based upon the interpreting [analysis] of the second set of pictorial-based information.” Incorporating limitations from dependent claims may be helpful to narrow the scope of the claimed invention, though not in addressing the 112, First Paragraph rejection. Examiner maintains that the specification does not provide description as to how the “interpret[ing]” results in the modification of the “first relationship indicator” or “second relationship indicator.” Since applicant’s specification does not describe performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, the 112, First Paragraph rejection stands.
Lastly, examiner appreciates applicant’s explanation of the “level of ordinary skill in the art,” as exemplified by Cowie. While the reference may be useful in a general sense, it does not resolve the specific claim obstacles pertaining to 112, First Paragraph for the given application. Examiner notes that applicant has not provided specific arguments regarding 112, Second Paragraph. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	2/23/21

/CARRIE S GILKEY/               Primary Examiner, Art Unit 3689